Title: From John Adams to Henry Guest, 26 June 1808
From: Adams, John
To: Guest, Henry



Venerable Sir
Quincy June 26 1808

I have received your favour of the fifteenth of this Month and read it with pleasure; and my Son, who happened to be with me, on a visit, from Boston where he resides read the part of it addressed to him, with apparent Satisfaction. on his return from Washington he presented me, in your name with that fine American Staff which I call “My Guest,” for which I give you a thousand Thanks. It not only Supports my tottering Limbs in my rambles about my farm and the Village in which it lies, but I take it with me in my Small Journeys in a Chaise and find it very useful in ascending and descending from the Carriage. I know not whether I ought not to esteem it, more highly, than the rich gold headed cane, presented by the Duke of Deux Ponts to Dr Franklin, for that was given from political motives, and this must have come from the heart
My Mind is indeed awake and my heart is anxious, as you conjectured on account of the gloomy and perplexed Prospect of Public affairs: but I can do nothing towards warding off future Evils or extricating Us out of the present. As to Standing as a Candidate for the office of President as you so earnestly recommend in your Letter to my Son, I have many answers to give.
1. I never Stood as a Candidate for any office, nor Solicited any Vote in my Life, and therefore it would be a Strange Inconsistency to begin now at Seventy three Years of Age.
2. You have no conception to what a degree of Unpopularity French and English Emissaries and the Fire brands of Federalists and Republicans, have reduced me by their Secrit whispering Agents and public Libellers. So that it would not be possible to obtain one Single Vote for me in any State in the Union.
3. My Age is so far advanced and my Frame is so feeble that I doubt whether my Strength would carry me alive to the Seat of Government: and if it did neither my Mind Memory or bodily Strength could possibly Sustain the Duties and Ceremonies of the Office for one Week.
4. Caligula’s Horse would have made a better Consul in his Day, than I Should make a President at my time of Life and State of decay in Body and Mind.
5. It Seems to me that I would not be President another four years, for the Fee Simple of the United States, with unlimited Dominion over their Inhabitants with their own Consent.
If these five modest humble candid reasons were not Sufficient I could give you Some others.
I am Sir with my Compliments to your Son /  and much Esteem for yourself, your obedient and obliged / humble Servant

J. Adams
P. S. Madam desires me to present her Compliments to you and your Son for your kind remembrance of her.

